internal_revenue_service department of the treasury index number washington dc cc tf47 l213 y person to contact telephone number refer reply to plr-103369-99 date apr ust fa merger-sub state a year b business c i corp business d corp l u year e country f i corp date g l u plr-103369-99 j syy date h date this is in reply to your letter dated date requesting rulings under sec_1_367_a_-3 and whether based on your representations the exchange of shares by u s persons will qualify for an exception to the general_rule of sec_367 of the internal_revenue_code_of_1986 as amended the code additional information was provided in letters dated date date date and date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the rulings it is subject_to verification on examination ust is a domestic_corporation incorporated under the laws of state a ust is the common parent_corporation of an affiliated_group of companies which files a consolidated federal_income_tax return ust was created in year b in a spin-off of business c from corp one of the regional business d companies created upon the breakup of corp in year e ust is engaged in business c with significant interests in the united_states europe and asia ust typically expands its worldwide operations through the acquisition and formation of international joint ventures with board representation and the placement of employees in key management positions ust has issued and outstanding shares of common_stock as well as four classes of preferred shares classes b c d and e the class b preferred_stock is voting_stock the remaining classes of preferred shares are not presently voting_stock but will be voting_stock at the time of the merger ust common shares class b preferred_stock and class c preferred_stock are publicly traded on u s stock exchanges the class b preferred_stock will be converted into ust common shares immediately before the merger option of the holder into ust common shares before the merger the class c preferred_stock is convertible at the ofl plr-103369-99 ust has issued options to its officers and employees as part of its incentive compensation plans any options to acquire ust common shares will vest at the time of the merger ust has the right prior to the merger but subject_to certain restrictions to issue to its officers and employees options to acquire ust common shares fa is a country f corporation and serves as the parent company to a number of subsidiaries operating world-wide fa was formed in year e as a subsidiary of corp by date g fa was fully de-merged from corp and its stock was publicly traded fa is engaged in business c with its principal operations located in country f fa has a number of majority owned and wholly-owned subsidiaries in foreign countries fa also has minority interests in several international joint ventures which operate in foreign countries where fa usually has board representation and significant operating influence fa like ust typically expands its world-wide_operations through the acquisition and formation of such international joint ventures fa has issued and outstanding ordinary shares and options to purchase ordinary shares fa has no other classes of shares issued or outstanding fa's ordinary shares are listed on a foreign stock exchange and depositary shares each of which is equivalent to ten ordinary shares are listed on a u s stock exchange the merger will occur as follows merger sub a newly-organized state a corporation wholly-owned by fa will merge into ust ust will be the surviving corporation and the separate existence of merger sub will cease the holders of ust common shares will receive in exchange for their ust common shares dollar_figureyy cash and five ordinary shares of fa the taxpayers represent that the merger will qualify as a reorganization under sec_368 of the code by virtue of sec_368 of the code after the merger all of the ust common shares will be owned by fa the class c preferred shares not converted into ust common shares before the merger class d preferred_stock and class e preferred_stock will remain outstanding voting_stock of ust the exchange of ust common_stock for fa ordinary shares by u s persons is subject_to sec_367 of the code which provides that the transfer of appreciated_property including stock by a u_s_person to a foreign_corporation in a transaction that would otherwise qualify as a nonrecognition exchange is treated as a taxable transfer unless an exception applies in the case of a sec_367 transaction in which a u_s_person transfers domestic stock to a foreign_corporation the u s transferor will qualify for nonrecognition treatment if the requirements of sec_1_367_a_-3 are satisfied of ll plr-103369-99 among the sec_1_367_a_-3 requirements is the requirement that the u s target company satisfy the reporting requirements of sec_1 a - c and the requirement that each u s transferor who is a 5-percent_shareholder of the transferee foreign_corporation immediately_after_the_exchange enter into a 5-year gain_recognition_agreement as provided in sec_1_367_a_-8 the taxpayers represent that ust as the u s target company will satisfy the reporting requirements of sec_1 a - c the remaining sec_1_367_a_-3 requirements are as follows a u s persons transferring u s target stock must receive in the aggregate percent or less of both the total voting power and total value of the stock in the transferee foreign_corporation taking into account the attribution_rules of sec_318 of the code as modified by the rules of sec_958 of the code the taxpayers represent that u s transferors of ust stock will receive in the aggregate actually or constructively percent or less of both the total voting power and total value of the stock in fa in the ust exchange u s persons who are officers or directors of the u s target_corporation or b who are 5-percent shareholders of the u s target_corporation must own in the aggregate percent or less of each of the total voting power and the total value of the stock of the transferee foreign_corporation immediately_after_the_exchange of the u s target stock taking into account the attribution_rules of sec_318 as modified by the rules of sec_958 the taxpayers represent that u s persons who are officers directors or 5-percent target shareholders of ust wiil own in the aggregate actually or constructively percent or less of each of the total voting power and total value of the stock of fa immediately after the ust exchange c the active trade_or_business test of sec_1_367_a_-3 must be satisfied the three elements of the active trade_or_business test are described below i the transferee foreign_corporation or any qualified_subsidiary or qualified_partnership as defined under sec_1_367_a_-3 and viii must have been engaged in the active_conduct_of_a_trade_or_business outside the united_states within the meaning of sec_1_367_a_-2t b and for the entire 36-month period immediately preceding the exchange of u s target stock the taxpayers represent that fa or its qualified subsidiaries will have been engaged in an active trade_or_business outside the united_states for the entire 36-month period preceding the ust exchange of plr-103369-99 ii at the time of the exchange neither the transferors nor the transferee foreign_corporation or any qualified_subsidiary or qualified_partnership engaged in the active trade_or_business will have the intention to substantially dispose_of or discontinue such trade_or_business the taxpayers represent that neither the shareholders of ust nor fa including its qualified subsidiaries have an intention to substantially dispose_of or discontinue such active trade_or_business iii the substantiality test as defined in sec_1_367_a_-3 must be satisfied under the substantiality test the transferee foreign_corporation must be equal or greater in value than the u s target_corporation at the time of the u s target stock exchange see sec_1_367_a_-3 the taxpayers represent that the market capitalization of fa during the six months before date h the date the merger agreement was signed and the last day of trading before the announcement of the merger agreement was greater than the market capitalization of ust for every day during the six month period except for three days however because fa agreed to pay ust shareholders a significant premium to acquire the ust common shares due in part to a competing bid for ust stock the market capitalization of ust at the time of the exchange the closing date of the merger will in all likelihood be greater than the market capitalization of fa the market capitalization of ust in fact was greater than the market capitalization of fa on date i shortly after date h as a result of the market valuing ust stock in accordance with the premium being paid for ust stock for purposes of the substantiality test the value of the transferee foreign_corporation will include assets acquired outside the ordinary course of business by the transferee foreign_corporation within the 36-month period preceding the exchange only if certain requirements are met see sec_1_367_a_-3 the taxpayers represent that for purposes of the substantiality test of sec_1_367_a_-3 the fair_market_value of fa including the value of stock of any qualified_subsidiary of fa and the value of an interest in any qualified_partnership will not include the fair_market_value of any asset acquired by fa a qualified_subsidiary or a qualified_partnership outside the ordinary course of business within the 36-month period preceding the merger for the principal purpose of satisfying the substantiality test of sec_1 a - c iil also for purposes of this fair_market_value representation the taxpayers represent that the fair_market_value of fa including the value of stock in any qualified_subsidiary or an interest in any qualified_partnership will include assets producing or held for the production of passive_income as defined in sec_1297 formerly sec_1296 b which assets were acquired outside the ordinary course of business within the 36-month period preceding the ust stock exchange only to the extent such plr-103369-99 assets were acquired in a transaction or series of related transactions which was not undertaken for a purpose of satisfying the substantiality test of sec_1 -367 a -3 c iii the taxpayers request a ruling under sec_1_367_a_-3 that there will be substantial compliance with the active trade_or_business test notwithstanding that fa may not be equal or greater in value than ust at the time of closing and notwithstanding that the substantiality test as described in sec_1_367_a_-3 may not be met due to the acquisition by fa or any qualified_subsidiary or qualified_partnership of fa of certain passive_assets not undertaken for a purpose of satisfying the substantiality test under sec_1_367_a_-3 the service may in limited circumstances issue a private_letter_ruling to permit the taxpayer to qualify for an exception to sec_367 if the taxpayer is unable to satisfy all of the requirements of the active trade_or_business test but is in substantial compliance with such test and meets all of the other requirements of sec_1_367_a_-3 based solely on the information submitted and on the representations set forth above it is held as follows the transfer of the ust shares by u s persons in exchange for shares of fa will qualify for an exception to sec_367 sec_1_367_a_-3 and sec_1_367_a_-3 any u_s_person transferring ust shares who is a 5-percent transferee shareholder as defined in sec_1_367_a_-3 will qualify for the exception to sec_367 only upon entering into a 5-year gain_recognition_agreement pursuant to sec_1_367_a_-8 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion was requested and none is expressed as to whether the ust stock exchange qualifies as a reorganization within the meaning of sec_368 of the code by virtue of sec_368 of the code a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_61 of the code provides that it may not be used or cited as precedent plr-103369-99 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely pho jom philip l tretiak assistant to the branch chief branch office of associate chief_counsel international cc lib
